To compel respondent to vacate an order setting aside a verdict.
Granted February 4, 1891, with costs.
Plaintiff had a verdict in an action for services rendered in building a barn. Respondent held a mortgage upon the premises upon which the barn was built, and, on the sole ground that he was disqualified, of his own motion set aside the verdict.
Held, that the judge was not disqualified.
Relator’s counsel cited Hawes vs. Humphrey, 9 Pick., 350; Inhabitants vs. Smith, 11 Met., 395; Sjorberg vs. Nordin, 5 N. W. (Minn.), 677; Klaise vs. State, 27 Wis., 463.